In The
Court of Appeals
For The
First District of Texas
___________

NO. 01-08-00146-CR
___________

 
FELIX RIVERA PEREZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1009918



MEMORANDUM  OPINION
	The State has filed a motion to dismiss the above-referenced appeal for lack of
jurisdiction.  The record reflects that the trial court sentenced appellant, Felix Rivera
Perez, and signed a final judgment in trial court cause number 1009918 on March 24,
2006.   Appellant did not file a motion for new trial; therefore, the deadline for filing
a notice of appeal was April 24, 2006, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).  Appellant filed a pro se notice of appeal on February 28, 2008, 706 days
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v.
State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, the State's motion to dismiss is granted.  We dismiss the appeal
for lack of jurisdiction.
	Any pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).